Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF INCORPORATION OF "BUSINESS MARKETING SERVICES INC." FILED IN THIS OFFICE ON THE SEVENTHDAY OF DECEMBER, A.D AT 1:57 O'CLOCK P.M A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 4469848 8100 071297044 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6219611 DATE: 12-07-07 CERTIFICATE OF INCORPORATION FIRST: The name of this corporation shall be BUSINESS MARKETING
